Citation Nr: 1723232	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  04-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a left wrist fracture with carpal tunnel syndrome (left wrist disability), in excess of 10 percent prior to April 7, 2010, and in excess of 20 percent from April 7, 2010.

2.  Entitlement to an increased (compensable) disability rating for residuals of a laceration of the right hand (right hand disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the RO in San Diego, California.  Jurisdiction over this case is currently with the RO in Los Angeles, California.  In August 2016, the Board remanded the matter to the RO for further development.  Unfortunately, for the reasons discussed below, the Board must remand the matter once again to the RO for further development.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


REMAND

Increased Ratings for the Left Wrist Disability and Right Hand Disability

As stated above, in an August 2016 Board decision, the Board remanded the matter to the RO for further development.  Specifically, the Board's August 2016 decision discussed VA treatment records from May 24, 2005 and April 18, 2006 that indicated workers compensation notes had been recorded into the Veteran's medical records but could not be viewed.  Accordingly, the Board's August 2016 remand directives instructed the RO to obtain the Veteran's VA workers compensation records that were referenced in the May 24, 2005 and April 18, 2006 VA treatment records.  Additionally, the August 2016 remand directives provided that, if such records are not available, the RO should annotate the claims file to reflect that fact and then notify the Veteran of the same.

Upon remand, the RO sent a letter to the Veteran in September 2016, requesting the Veteran provide copies of the VA workers compensation records referenced in the May 24, 2005 and April 18, 2006 VA treatment records; however, it does not appear that the RO attempted to obtain these VA records directly, nor did the RO indicate in the claims file that these records are not available.  As the VA workers compensation notes recorded in the May 24, 2005 and April 18, 2006 VA treatment records are in VA's constructive possession, and are relevant to the claim, they should be made available for review.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Accordingly, the Board finds that the August 2016 remand directives were not fully complied with, and another remand is necessary to obtain the requested records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 
38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is unclear from the most recent July 2015 VA examination reports for the left wrist disability and right hand disability whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted.  As such, remand is necessary for another VA examination for both the left wrist disability and the right hand disability.  Upon remand, VA should also obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issues of entitlement to an increased rating for the left wrist disability and entitlement to an increased rating for the right hand disability are REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran's left wrist disability and right hand disability for the period starting from September 2016.

2.  Obtain the workers compensation records referenced in the May 24, 2005 and April 18, 2006 VA treatment records.  If the requested records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

3.  Schedule the appropriate VA examinations in order to assist in determining the current level of severity of the service-connected left wrist disability and right hand disability.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the left wrist disability and right hand disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test both the left wrist and right hand range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





